DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 9, filed 04/14/2021, with respect to the rejection of claim 25 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 25 under 35 U.S.C. 112(a) has been withdrawn. New rejections under 35 U.S.C. 112 based on the filed amendments are set forth below.
Applicant’s arguments, see Remarks pg. 9, with respect to the rejection(s) of claim(s) 1 under statutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of nonstatutory double patenting is made in view of Jayaraman et al. (US 6381482). See rejection below.
Applicant’s arguments regarding the rejections under 35 U.S.C. 102 and 103 rely on extensive amendments made to the claims (Remarks pg. 11-12). As such, new grounds of rejections based on these amendments are set forth below, rendering these arguments moot.
Furthermore, Applicant argues that Yang ‘392 fails to disclose the limitations of claim 27 because Yang ‘392 only teaches “the electrostatic interference can be processed by adopting circuits or AND that a low quality ECG signal is an indicator of low humidity (Yang ‘392, para. 190, 205) as set forth in the previous final rejection mailed 01/15/2021, pg. 13, para. 45-46. Furthermore, seeing that the functional limitations “to detect a change of static electricity, and a change of humidity” are enabled by the structure of “at least one of the plurality of sensors is a capacitor and a conductive fabric or conductive wire connected thereto”, and seeing that Yang ‘392 provides these structural elements (previous final rejection, pg. 13, para. 45), it is maintained that Yang ‘392 would be capable of providing these functions. As per MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Finally, Applicant argues that Yang ‘392 fails to disclose the limitations of claim 29, namely “wherein transmission wires or spare wires transmit alternating current (AC) or direct current (DC) as a temperature or humidity detector. Looking to the rejection of claim 29 previously established in the previous final rejection, pg. 13-14, para. 47, it is set forth that Yang ‘392 teaches that the device measures temperature and humidity, and that poor DC conductivity is an indicator of low temperature 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9462978 in view of Jayaraman et al. (US 6381482) (hereinafter Jayaraman). 
Regarding claim 1 of the instant application, claim 4 of the conflicting patent discloses a multifunctional fabric sensing system, comprising: a fabric layer (Claim 4: “the base layer is made of textile or leather”); and a plurality of sensors disposed on the fabric layer, wherein the plurality of sensors comprise up to two output ends (Claim 1, of which claim 4 depends on).
Claim 4 of the conflicting patent does not disclose “wherein electrostatic interference is removed from the fabric layer, or detection is performed without a force being applied, or user skin serves as a transmission line or electrode”. Jayaraman, however, teaches a fabric or garment with integrating flexible information infrastructure (Abstract), which includes a static dissipating component (SDC) which quickly dissipates any built-up static charge during the usage of the fabric, which is important since several thousand volts may be generated which could damage sensitive electrical components (Col. 9, ll. 32-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 4 of the conflicting patent to include electrostatic interference being removed from the fabric layer, as taught by Jayaraman. Making this modification would be useful for ensuring that sensitive electrical components are not damaged by built-up static charge during usage of the fabric, as evidenced above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
 Regarding claim 1, the claim recites, “user skin serves as a transmission line or electrode”. This limitation is directed to or encompassing a human organism because Applicant is positively claiming a user skin (i.e., skin of a human being) as being part of the claimed system and serving as a transmission line or electrode. It is recommended that Applicant amend the claim to remove the claimed human organism.
Regarding claim 10, the claim recites, “wherein a tattoo or a pattern or a body painting is applied to user skin,” which is a positive recitation of a user skin with an application of a tattoo or pattern or body painting on skin being part of the claimed system. It is recommended that Applicant amend the claim to recite the user skin in a passive voice, i.e., “wherein a tattoo or a pattern or a body painting is configured to be applied to user skin”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites, “wherein user skin serves as a transmission line or electrode”. Looking to the originally filed application, it is clear that there is only support for a pattern or tattoo or body painting applied to a user’s skin to serve as a transmission line or electrode (Abstract, ll. 19-21; Para. 15, 158, claim 10, with reference to corresponding pub. US 2020/0107779). As such, there is no support for the user skin serving as a transmission line or electrode by itself, and thus this limitation has been determined to comprise new matter.
Regarding claim 8, the claim recites, “when there is no external force, the two pieces of conductive materials are closed”, see ll. 5-6. Looking to the originally filed application, there is only support for a shrapnel switch being closed and not charged when there is no external force (Para. 178, Fig. 31-3 depicts switch). As such, the limitation of the two conductive materials being closed with no external force is determined to comprise new matter.
Regarding claim 25, the claim recites, “each layer is separated”. There is a lack of support in the originally filed application for this limitation. Applicant fails to provide a citation to the application which would provide support for this limitation, and a scan of the application fails to provide support for each fabric layer being separate from each other. As such, this limitation comprises new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 34, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites, “wherein a movement of user wearing fabric layer…” see ll. 7-8. It is unclear whether “user” and “fabric layer” refer to the user and fabric layer disclosed in claim 1, or another, undisclosed user and fabric layer. For examination purposes, this limitation has been interpreted as “wherein a movement of the user wearing the fabric layer”. Claim 9 is rejected as indefinite by virtue of its dependence on claim 8.
Regarding claim 10, the claim recites, “user skin,” see ll. 4. It is unclear whether or not this limitation refers to the “user skin” disclosed in claim 1, or another, undisclosed user skin. For examination purposes, this limitation has been interpreted as “the user skin”.
Also regarding claim 10, the claim recites, “a tattoo or pattern or a body painting is applied to user skin… which can produce insulation effect…” see ll. 3-5. The language of the claim does not make it clear as to whether or not producing an insulation effect or an effect of generating and eliminating static produces insulation effect…”.
Regarding claim 11, the claim recites, “at least one set of the electrodes”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation has been interpreted as “at least one set of electrodes”.
Regarding claim 12, the claim recites “the cloth” after disclosing “at least a piece of cloth”, see ll. 3-4. It is unclear whether or not the cloth refers to the previously disclosed at least a piece of cloth. For examination purposes, this limitation has been interpreted as “the at least a piece of cloth”.
Regarding claim 20, the claim recites, “optical fiber that can transmit signals”. The language of the claim does not make it clear as to whether or not the optical fiber transmitting signals is intended to be a positive recitation of claim 20. For examination purposes, this limitation has been interpreted as “optical fiber that transmits signals”.
Regarding claim 34, the claim recites, “a mutual movement between the two pieces of fabric can be known” and “an associated message can also be transmitted”. The language of the claim does not make it clear as to whether or not the mutual movement between the two pieces of fabric being known and an associated message being transmitted is intended to be a positive recitation of claim 34. For examination purposes, these limitations have been interpreted as “a mutual movement between the two pieces of fabric is known” and “an associated message is transmitted”.
Furthermore, the language of claim 34 makes it unclear whether or not the recited magnet arranged in an inner layer of fabric and coil arranged in an outer layer of fabric enables a mutual movement between the two pieces of fabric being known and an associated message being transmitted, because there is no linking of these structural and functional limitation as currently set forth in claim 34. For example, it could be interpreted that the structural limitations and functional limitations are 
Regarding claim 36, the claim recites, “wearer’s environment” and “user”. The inconsistent terminology used makes it unclear as to whether or not the claimed wearer and user are the same entity. Furthermore, it is unclear whether or not “user” refers back to the user disclosed in claim 1, or another, undisclosed user. For examination purposes, these limitations have been interpreted “the user’s environment” and “the user”.
Regarding claim 37, the claim recites, “a mutual movement between the two pieces of fabric can be known and an associated message can also be transmitted,” see ll. 4-5. The language of the claim does not make it clear as to whether or not the mutual movement between the two pieces of fabric being known and an associated message being transmitted is intended to be a positive recitation of claim 37. For examination purposes, this limitation has been interpreted as, “a mutual movement between the two pieces of fabric is known and an associated message is transmitted”.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-7, 11-12, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PGPUB 2011/0282164) (hereinafter Yang ‘164) in view of Jayaraman.
Regarding claim 1, Yang ‘164 discloses a multifunctional fabric sensing system, method, and article (Abstract), comprising: a fabric layer (Fig. 5, textile layer 10’); and a plurality of sensors disposed on the fabric layer (Fig. 5, sensors A’, B’, C’ disposed on textile layer 10’), wherein the plurality of sensors comprise up to two output ends (Abstract: “The plurality of sensors is electrically connected to form a 
Yang ‘164 does not disclose “wherein electrostatic interference is removed from the fabric layer, or detection is performed without a force being applied, or user skin serves as a transmission line or electrode”. Jayaraman, however, teaches a fabric or garment with integrating flexible information infrastructure (Abstract), which includes a static dissipating component (SDC) which quickly dissipates any built-up static charge during the usage of the fabric, which is important since several thousand volts may be generated which could damage sensitive electrical components (Col. 9, ll. 32-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164 to include electrostatic interference being removed from the fabric layer, as taught by Jayaraman. Making this modification would be useful for ensuring that sensitive electrical components are not damaged by built-up static charge during usage of the fabric, as evidenced above.
Regarding claim 6, Yang ‘164 discloses that at least one of the plurality of sensors is a single coil formed by wires wound around an enclosed space in the fabric layer containing a magnetic material, such as a magnet (Fig. 24; Para. 154: “accessory e1 of the sensor A’ is like a hemisphere, where the sensing area 111a on the accessory e1 or the sensing area 112a is a magnetic conductor that emits magnetic field lines, and transmission wires that made of steel fiber are stitched as a coil”) therein such that an external force can be sensed by the single coil while an effect of electromagnetic induction can be realized (Para. 154: “current can be induced while the hemisphere is pressed by an applied force”).
Regarding claim 7, Yang ‘164 discloses that a magnetic material can be equipped outside the fabric layer (Fig. 24; Para. [0154]: “sensing area 112a is a magnetic conductor that emits magnetic field lines”, wherein 112a in Fig. 24 is outside the fabric 10’).
Although Yang ‘164 does not explicitly disclose that “both can enhance the sensing effect”, the Examiner submits that Yang ‘164’s disclosed magnetic material would be capable of “enhanc[ing] the sensing effect” since the structure required for performing this intended use function, the magnetic material, is present in Yang ‘164.
Regarding claim 11, Yang ‘164 disclose that at least one set of electrodes uses a fabric resistance sensor to generate a physiological signal (Fig. 6, resistors R1-R3 on sensors A’, B’, C’; Para. [0092]: “the resistance values detected by the signal processor 002 is sufficient to identify the changing conditions of sensors A’, B’, C’”).
Regarding claim 12, Yang ‘164 discloses that at least one of the plurality of sensors generates physiological signals and comprise: at least a piece of cloth (Fig. 7, fabric layer 10’), at least one conductive area arranged on the at least one cloth (Fig. 7; para. 95: “The accessory a may be a conductive material”); a signal circuit (Fig. 7, sensors form a circuit with processor 002), a resistance sensor formed between the conductive cloth and a human body (Para. [0099]: “The signal processor 002 includes a resistance sensor for detecting a resistance of the circuit”), wherein the fabric resistance sensor is connected in series or in parallel to a resistor R (Fig. 7, R1 connected to R2 connected to R3) or an integrated circuit (Fig. 7, R1 is part of a circuit) to form a charge/discharge circuit to change a frequency, period, voltage or a current (Para. [0095]: “In the absence of applied force, the resistance of the sensor E is zero. When a force is applied… the resistance of the sensor E becomes that of resistor R1”); when the resistance changes, the circuit sends a signal, and the system receives the change in resistance between the conductive cloth and the human body; wherein the change is represented by a frequency, cycle, voltage or current change, which is used to analyze at least one of information of physiological change or posture changes of human body, or information of force applied or not (Para. [0095]: “In the absence of applied force, the resistance of the sensor E is zero. When a force is applied… the resistance of the sensor E becomes that of resistor R1”; Para. [0100], first sentence: “resistance 
The “circuit output” disclosed by Yang ‘164 must necessarily comprise a frequency, voltage, or current, as these variables inherently define an output of a circuit. Thus, if the system sends a circuit output in response to posture change, this output must comprise a change in frequency, voltage, current or a combination of these variables thereof.
Regarding claim 33, Yang ‘164 discloses wherein absence of application of a force, stress, or action, information is read or detected (Para. 87, first sentence).
Regarding claim 34, Yang ‘164 discloses that the system has more than one layer of fabric separate with each other (Fig. 26, base layer 10’ and layers a,b,c), magnet is arranged in an inner layer of fabric (Fig. 26, sensing areas a1,a2; Para. 170: “The sensing area a1 and a2 of strain gauge E is made of conductive magnet) and a coil is arranged in an outer layer of fabric (Fig. 26, coils stitched between layers 10’,a,b,c; Para. 170: “… two coils stitched on the accessory a”),
Although Yang ‘164 does not explicitly disclose “a mutual movement between the two pieces of fabric is known, and an associated message is be transmitted,” seeing that the associated structure required for this function is present (i.e., more than one layer of fabric separate with each other, magnet is arranged in an inner layer of fabric and a coil is arranged in an outer layer of fabric), the Examiner submits that Yang ‘164 would be capable of meeting this function limitation..
Claim(s) 1, 25, 27, 29, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PGPUB 2014/0343392) (hereinafter Yang ‘392) in view of Jayaraman.
Regarding claim 1, Yang ‘392 discloses a multifunctional fabric sensing system, method, and article (Abstract) comprising: a fabric layer (Fig. 4(c), electrode disposed on smooth fabric); and a plurality of sensors disposed on the fabric layer (Abstract: “The heartbeat is detected by arranging multiple textile electrodes on the textile”), wherein the plurality of sensors comprise up to two output 
Yang ‘392 does not disclose “wherein electrostatic interference is removed from the fabric layer, or detection is performed without a force being applied, or user skin serves as a transmission line or electrode”. Jayaraman, however, teaches a fabric or garment with integrating flexible information infrastructure (Abstract), which includes a static dissipating component (SDC) which quickly dissipates any built-up static charge during the usage of the fabric, which is important since several thousand volts may be generated which could damage sensitive electrical components (Col. 9, ll. 32-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘392 to include electrostatic interference being removed from the fabric layer, as taught by Jayaraman. Making this modification would be useful for ensuring that sensitive electrical components are not damaged by built-up static charge during usage of the fabric, as evidenced above.
Regarding claim 25, Yang ‘392 discloses that the system has more than one layer of fabric, each layer is separated and transmission wires of an inner layer and transmission wires of an outer layer overlap such that signals are transmitted between the inner layer and the outer layer (Fig. 7g, fabric layer and smooth fabric layers are separate with transmission wire overlapping between both layers; Fig. 14 elastic conductive cloth and smooth fabric layers are separate with transmission wire overlapping both layers; Fig. 9b, rough fabric, smooth material, textile layers are each separate layers with transmission wires as braid; Para. 172 describes mechanics of fabrics when subject to body movement and attachment to the body, see ll. 19-22).
Regarding claim 27, Yang ‘392 discloses that at least one of the plurality of sensors is a capacitor and a conductive wire connected thereto (Fig. 26, capacitance sensor connected to transmission line 80).
Although Yang ‘392 does not explicitly disclose that at least one of the plurality of sensors detects a change of static electricity, and a change of humidity can also be inferred, Yang ‘392 does disclose that, “… the electrostatic interference can be processed by adopting circuits or firmware” (Para. [0190], third sentence) and, “the ECG signal with good quality cannot be obtained under certain environments (such as… low humidity)” (Para. [0205], second sentence). Furthermore, seeing that the functional limitations “to detect a change of static electricity, and a change of humidity” are enabled by the structure of “at least one of the plurality of sensors is a capacitor and a conductive fabric or conductive wire connected thereto”, and seeing that Yang ‘392 provides these structural elements as set forth above, it is determined that Yang ‘392 would be capable of providing these functions. As per MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
Regarding claim 29, Yang ‘392 discloses that transmission wires and spare wires can also transmit DC as a temperature or humidity detector (Para. [0235]: “Under the condition that the temperature and humidity is low… the conductivity between the dry electrode and the skin is low… namely, there is no DC conductivity between the electrode and the skin”, i.e. poor DC conductivity is an indicator of low temperature and humidity; Claim 17: “… a circuit for measuring the temperature, humidity… of the electrode”).
Regarding claim 38, Yang ‘392 discloses that the signals transmitting between the inner layer and the outer layer are used to sense sweat (Claim 17).
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PGPUB 2013/0066168) (hereinafter Yang ‘168) in view of Jayaraman.
Regarding claim 1, Yang ‘168 discloses a multifunctional fabric sensing system, method, and article (Abstract) comprising: a fabric layer; and a plurality of sensors disposed on the fabric layer (Abstract: “… cloth capacitive sensor, includes a cloth, at least one conductive area arranged on the cloth”), wherein the plurality of sensors comprise up to two output ends (Fig. 24C, each cloth capacitance sensor has two output ends on each side), wherein a signal of each of the plurality of sensors can be monitored (Abstract: “when a force, pressure, tensile force, torsion or tension is applied between the human body and the cloth, the capacitance changes, the circuit sends a signal, and the system receives the change in capacitance between the conductive cloth and the human body”).
Yang ‘168 does not disclose “wherein electrostatic interference is removed from the fabric layer, or detection is performed without a force being applied, or user skin serves as a transmission line or electrode”. Jayaraman, however, teaches a fabric or garment with integrating flexible information infrastructure (Abstract), which includes a static dissipating component (SDC) which quickly dissipates any built-up static charge during the usage of the fabric, which is important since several thousand volts may be generated which could damage sensitive electrical components (Col. 9, ll. 32-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘168 to include electrostatic interference being removed from the fabric layer, as taught by Jayaraman. Making this modification would be useful for ensuring that sensitive electrical components are not damaged by built-up static charge during usage of the fabric, as evidenced above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman, further in view of Hamaya (US 2009/0010661).
Regarding claim 4, modified Yang’ 164, Yang ‘168, and Yang ‘392 do not disclose a charge-consuming component comprising a tungsten wire or thermocouple is used to remove electrostatic consumption.
Hamaya, however, teaches that a static eliminating wire can be made of a tungsten wire (Para. 34, second sentence). Seeing that Jayaraman already motivates static elimination in order to preserve electrical components from static charge damage (see rejection of claim 1 above), the Examiner submits that modifying Jayaraman’s static dissipating component (SDC) to be a tungsten wire would be a simple substitution of one known element (Jayaraman’s SDC) for another (Hamaya’s tungsten static elimination wire) to obtain the predictable result of eliminating static electricity to preserve electrical components (MPEP 2141(III)(B)).
Claims 8-9 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘168 in view of Jayaraman, further in view of Cohn et al. (Cohn, G., Gupta, S., Lee, T.-J., Morris, D., Smith, J. R., Reynolds, M. S., Tan, D. S., &amp; Patel, S. N. (2012). An ultra-low-power human body motion sensor using static electric field sensing. Proceedings of the 2012 ACM Conference on Ubiquitous Computing - UbiComp '12. https://doi.org/10.1145/2370216.2370233) (hereinafter Cohn).
Regarding claim 8, Yang ‘168 discloses at least one of the plurality of sensors has two pieces of conductive materials disposed in an enclosed space in the fabric layer (Fig. 24F, two conductive materials; Para. 146), wherein a conductive fabric or a conductive wire outside the fabric layer is connected to the pieces of conductive materials (Fig. 24F, transmission line connected to both sheets)
Regarding the functional limitation “so that static electricity on the two pieces of conductive materials is detected, when there is no external force, the two pieces of conductive materials are closed and not charged,” Yang ‘168 does not explicitly disclose this limitation. The Examiner submits, however, 
Furthermore, regarding the limitation of “wherein a movement of user wearing fabric layer is determined based on the detected static electricity,” Cohn teaches an ultra-low power human body motion sensor which passively senses body motion using static electric fields by measuring the voltage at any single location on the body, thus making sensing amount and type of body motion anywhere on the body feasible via this technique (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yang ‘168 such that a movement of user wearing fabric layer is determined based on the detected static electricity. Making this modification would be useful for sensing amount and type of body motion anywhere on the body using an ultra-low power motion sensor, as taught by Cohn.
Regarding claim 9, Yang ‘168 discloses that an enclosure of the enclosed space can also be a conductive material (Fig. 24F) and can be connected to a capacitor (Fig. 24F, capacitor connected to conductive material via transmission line; Para. [0192], second to last sentence: “a capacitor C… can be further connected in series with each cloth capacitive sensor shown as Fig. 24E and 24F”).
 Regarding the functional limitation “so that the conductive material can be used for charging”, Yang ‘168 does not explicitly disclose this limitation. The Examiner submits, however, that Yang ‘168 would be capable of meeting this function as the structural limitation required for performing this function, “a conductive material… connected to a capacitor”, is disclosed in the prior art. 
Regarding claim 36, it is noted that this claim is entirely claiming functions of the claimed multifunctional fabric sensing system (multifunctional fabric sensing system is configured to). Seeing is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman, further in view of Longinotti-Buitoni et al. (US PGPUB 2015/0250420) (hereinafter Longinotti-Buitoni), further in view of the press release from Antistatic Industries (Industries, A. (2013, June 13). Anti-Static Paint protects production and employees. Retrieved January 05, 2021, from https://news.thomasnet.com/fullstory/anti-static-paint-protects-production-and-employees-20009854) (hereinafter Antistatic Industries).
Regarding claim 10, modified Yang ‘164, Yang ‘168, and Yang ‘392 all disclose the invention according to claim 1. Yang ‘164, ‘168, and ‘392 do not disclose a tattoo or a pattern or a body painting is applied to user skin as a transmission wire or an electrode, which can produce insulation effect or an effect of generating and eliminating static electricity.
Longinotti-Buitoni, however, teaches physiological monitoring garments wherein at least one of the plurality of sensors is an electrode that can be realized by a pattern of a conductive material (Fig. 7A, respiration sensors 2225; Para. [0172], third sentence: “A complete and accurate measurement of several respiratory parameters… may be made using a plurality of stretchable conductive ink traces arranged in a pattern (e.g., a `zig-zag` pattern) arranged in different region of the garment”) applied on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164, Yang ‘168, or Yang ‘392 to include a tattoo or a pattern or a body painting applied to user skin as a transmission wire or an electrode in order to provide complete and accurate measurements of several respiratory parameters, as taught by Longinotti-Buitoni.
Furthermore, Antistatic Industries, teaches an anti-static paint which dissipates static charge and carries them to ground, and also prevents dust from collecting, gathering charge, dropping into sensitive components, and releasing charge (Press Release Summary). Although there is no specific teaching that the paint is applied on a skin, there is a teaching that the paint is water-based and non-toxic (Summary), thus enabling such applications of the taught paint. 
As such, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang’ 164, Yang ‘168, or Yang ‘392 to include a tattoo or a pattern or a body painting is applied to user skin which produces an effect of generating and eliminating static electricity. Making this modification would be useful for preventing sensitive components from being damaged by static charge, as suggested by Antistatic Industries.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman, further in view of Nurkka (US PGPUB 2018/0317814).
Regarding claim 18, modified Yang ‘164, ‘168, and ‘392 all disclose the invention of claim 1. Yang ‘164, ‘168, and ‘392 do not disclose that at least one of the plurality of sensors is an inductive pneumograph that can measure body motion and a transmission wire or antenna.
Nurkka, however, teaches systems and methods for monitoring respiration in a biosensing garment, wherein a sensor is an inductive pneuomograph that can measure breathing (Para. [0032], second to last sentence: “In order to continuously measure the user’s respiration, the conductive wire breathing patterns, can be measured through transduction or "sensing" of the changing inductance (including the timing of such changes) of the conductive wire.  In order to continuously measure the user's respiration, the conductive wire can be used as the inductor…”). As would be recognized by one of ordinary skill in the art, a measurement of breathing would inherently be a measurement of a body motion since respiration is defined by movement of the lungs, chest, and other parts of the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164, Yang ‘168, or Yang ‘392 to incorporate an inductive pneumograph that can measure body motion and is a wire in order to continuously measure the user’s respiration, as taught by Nurkka (Para. [0032], second to last sentence).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman, further in view of Hyde et al. (US 2010/0275338) (hereinafter Hyde).
Regarding claim 20, modified Yangs do not teach at least one of the plurality of sensors is an optical fiber that can transmit signals and the optical fiber is a force sensor to detect a pulled, a pressing or a twisting exerted thereon. 
Hyde, however, teaches a fabric shape changing method (Fig. 8) which uses one or more sensors which sense strains, bends, or twists using optical fibers that that transmit signals (Para. 21). Hyde further teaches that such clothing may be useful for elderly or injured people, as well as for therapeutic uses such as swell reduction by detecting swelling via the sensors and applying compression where the swelling is detected (Para. 39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yangs to include at least one of the plurality of sensors is an optical fiber that can transmit signals and the optical fiber is a force sensor to detect a pulled, a pressing or a twisting exerted thereon. Making this modification would be useful for therapeutic swell reduction, as taught by Hyde.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman, further in view of Destrian et al. (US PGPUB 2018/0338561) (hereinafter Destrian).
Regarding claim 21, modified Yang ‘164, ‘168, and ‘392 all disclose the invention of claim 1. Yang ‘164, ‘168, and ‘392 do not disclose that an electric energy recovery wire is disposed close to the transmission wire, and when a signal passes, a mutual induction or a coupling capacitance between the electric energy recovery wire and the transmission wire is used to induce electric energy on the electric energy recovery wire.
Destrian, however, teaching smart and communicating garment items (Abstract) wherein a charge emitter which includes at least one induction coil, considered to be a transmission wire, emits a signal capable of generating a charging induced current into at least one coil of the device (Fig. 1, coil 30), considered to be an electrical energy recovery wire, via mutual induction (Para. [0145], last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164, Yang ‘168, or Yang ‘392 to incorporate an electric energy recovery wire disposed close to the transmission wire such that, when a signal passes, a mutual induction between the two wires is used to induce electric energy on the electric energy recovery wire, as taught by Destrian. Making this modification would be useful in charging of a battery of the device (Para. [0145], last sentence).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘392 in view of Francois et al. (US PGPUB 2014/0142652) (hereinafter Francois).
Regarding claim 30, Yang ‘392 fails to teach that transmission wires and spare wires can also use self-induction or mutual induction to read physiological signals. 
Francois, however, teaches an apparatus and method for assisted breathing (Abstract) wherein a disclosed technique for sensing breathing is described, “Inductance plethysmography comprises measurement based on inductance or mutual inductance of conductive elements placed around a body part of a subject… During inspiration the cross-sectional area of the rib cage and abdomen increases, altering the self-inductance of the coils and the frequency of their oscillation, with the increase in cross-sectional area proportional to lung volumes” (Para. [0041], first sentence, second to last sentence). As would be recognized by one of ordinary skill in the art, a measurement of breathing would inherently be a measurement of a body motion since respiration is defined by movement of the lungs, chest, and other parts of the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘392 to incorporate transmission wires and spare wires also using self-induction and mutual induction to read the physiological signal of body motion in order to determine when a subject is exhaling and inhaling, as taught by Francois (Para. [0041], first sentence, second to last sentence).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman, further in view of Longinotti-Buitoni (hereinafter Longinotti-Buitoni), further in view of Antistatic Industries, further in view of Tanaka (US 2016/0157732).
Regarding claim 35, modified Yangs do not disclose that the pattern or the body painting or the tattoo is added with static-containing materials. Tanaka, however, teaches the use of an electrostatic capacity type sensor for a proximity sensor because such a sensor type provides a high degree of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yangs to include the pattern or the body painting or the tattoo being added with static-containing materials. Making this modification would be useful for providing a high degree of freedom in the profile of electrodes of a proximity sensor, as taught by Tanaka.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘392 in view of Jayaraman, further in view of Yang (US 2016/0349085) (hereinafter Yang ‘085).
Regarding claim 37, modified Yang ‘392 teaches that the system has more than one layer of fabric separate from each other (e.g., Yang ‘392, Fig. 9B. textile layer and other layers are separate). 
Modified Yang do not teach a first optical fiber is arranged in an inner layer of fabric and a second optical fiber is arranged in an outer layer of fabric; wherein a mutual movement between the two pieces of fabric can be known and an associated message can also be transmitted when light is leaked between the first optical fiber and the second optical fiber.
Yang ‘085, however, teaches optical fiber sensing layers with two layers of pressure-sensitive assembly films vertically superposed with at least two interlayers between, wherein each interlayer is provided with at least one optical fiber row (Abstract, Fig. 1-4 showing optical fiber rows 122). Yang ‘085 further teaches that the optical fibers are arranged parallel with each other in a grid to form a sensing area such that, as a person breathes, an upper and lower grid will be urged to press on the optical fibers and make the optical fibers deform differently. Luminance decays will happen when the optical fiber are bent, then the luminance decay values will be transmitted to an electronic assembly, through the mathematical calculation by the electronic assembly, related data about human breaths will be obtained 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yang ‘392 to include a first optical fiber is arranged in an inner layer of fabric and a second optical fiber is arranged in an outer layer of fabric; wherein a mutual movement between the two pieces of fabric can be known and an associated message can also be transmitted when light is leaked between the first optical fiber and the second optical fiber. Making this modification would be useful for detecting human and animal physiological activities quickly and precisely, with high and adjustable sensitivity, a high resolution, EM interference resistance, and a uniform sensitivity (Para. 19, last two sentences).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US PGPUB 2012/0215076) discloses an article of clothing for detecting physiological function and posture status (Front Page).
Yang (US PGPUB 2012/0238845) discloses an electronic device including multiple cloth layers which comprise a sensor device for human body testing (Front Page).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792